Title: To Benjamin Franklin from William Alexander, 30 July 1783
From: Alexander, William
To: Franklin, Benjamin


          
            Dear Sir
            Paris 30 July 1783
          
          Our friend W ——, has taken his measures
            & has Already agreed wt most of his people at 6, 12, 18 Months & 2 Years by
            equal payments— He hopes he will meet no difficulty with the others but thinks that the
            Extension of his protection to a year (it Expires the 6 septr) woud secure his Object by
            preventing any troublesome Man from laying by to Catch undue Advantage to the prejudice
            of his more liberal minded neighbours— I beg You will think of this, And If You
            approve—suggest it to the Minister—Explaing to Him that Nothing less than full payment
            is proposed to every body—that W——Expects to pay much sooner than the time he takes—but
            as this depends on American remittances, he Chuses Not to run the hazard of Another
            Stop. I have been in town only Since last night, so that I coud not pay You my respects
            at Passy, being obliged to Return home to day— I beg my best wishes to Your Son & am
            wt the warmest Attachment Dear Sir Your most obt hble Sr
          
            W Alexander
          
        